Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/15/2021 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Objections
3. 	Claim 5 is objected to because of the following informalities:
Claim 5 recites “the power converter of any one of claim 1; and” in line 2, it is suggested to change with for example “the power converter of . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

6.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura Akihiro et al. WO2016098160 hereinafter Tsumura et al. in view of Tani Keisuke et al. foreign patent JP2016009697 hereinafter Tani et al.
Regarding claim 1, Tsumura et al. discloses a power converter (e.g. see fig.1: a power conversion device 51), comprising: 
a rectifier (2) configured to rectify an AC voltage (line 101, page 4 indicates the AC voltage) supplied from an AC power supply (1); 
a booster circuit (4) configured to boost the voltage rectified by the rectifier (2); 
a smoothing capacitor (10) configured to smooth the voltage output from the booster circuit (4); 
a power module (lines 550 and 551, page 15 indicates the booster circuit 4 and the inverter circuit 14 may be configured by an integrated power module or separate modules) configured to convert a DC voltage obtained by smoothing the output voltage by the smoothing capacitor (10, lines 603-605, page 16 indicates smoothing capacitor 10 and the DC voltage) into an AC voltage (lines 68-71 indicates an AC voltage); 
a snubber capacitor (8) configured to absorb a surge voltage superimposed on the DC voltage to be input to the power module (lines 550-553, page 15 indicates absorption capacitor 8 can also be used as a snubber capacitor that absorbs the surge voltage 
an auxiliary snubber capacitor (13) mounted outside the power module (4 and 14); 
Tsumura et al. fails to disclose a cooling unit configured to cool the power module; and a circuit board on which the power module is mounted, wherein the snubber capacitor is mounted in the power module, the auxiliary snubber capacitor is mounted on the circuit board, and the cooling unit is provided at the power module.
Tani et al. discloses a cooling unit (fig.2: radiator 64) configured to cool the power module (10, para. [0035]); and 
a circuit board (40) on which the power module is mounted (para. [0035] indicates module 10 was mounted on circuit board 40), 
wherein the snubber capacitor (12) is mounted in the power module (10, figs. 1-4, paras. [0040], [0034] and [0030]), 
the auxiliary snubber capacitor (18) is mounted on the circuit board (40, fig.2, paras. [0036], [0037], [0045] and [0051]), and 
the cooling unit (64) is provided at the power module (10, paras. [0027] and [0035]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “a cooling unit configured to cool the power module; and a circuit board on which the 
Regarding claim 4, Tsumura et al. discloses the power converter of claim 1, wherein a first switching element (15) is used for the power module (4,14), and a second switching element (7) is used for the booster circuit (4), and 
	wherein at least one of the second switching element (7) of the booster circuit (4) and the first switching element (15) of the power module (4, 14) is made of a wide band gap semiconductor (lines 535-540, page 14, and lines 544-545, page 15 indicate a wide bandgap semiconductor).
Regarding claim 5, Tsumura et al. discloses an air-conditioning apparatus (fig.1: an air conditioner 110, lines 94-100, page 4), comprising: the power converter of any one of claim 1; and 
a refrigerant circuit (a refrigerating cycle circuit 61) through which refrigerant circulates, the refrigerant circuit being formed by sequentially connecting, via refrigerant pipes, a compressor (30) to be driven by electric power supplied from the power converter (51), an outdoor heat exchanger (31), an expansion device (32), and an indoor heat exchanger (33, lines 157-163, page 5).

Tani et al. discloses the power converter of claim 1, wherein a first switching element (fig.1: Swp) is used for the power module (10), and the snubber capacitor (12) is provided adjoining to the first switching element (Swp) of the power module (10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “a first switching element is used for the power module, and the snubber capacitor is provided adjoining to the first switching element of the power module” as disclosed by Tani et al. in order to be capable of reducing a parasitic inductance of a closed loop including a series connection body of a high potential side semiconductor switch and a low potential side semiconductor switch and a capacitor connected in parallel to the series connection (e.g. see para. [0005] of Tani et al.). 
Regarding claim 7, Tsumura et al. fails to disclose the circuit board is a double-sided circuit board, having one side on which the power module is mounted, and an other side on which the auxiliary snubber capacitor is mounted.
Tani et al. discloses the power converter of claim 1, wherein the circuit board is a double-sided circuit board (Fig.2: 40, para. [0022]), having one side on which the power module (10, para. [0027]) is mounted, and an other side on which the auxiliary snubber capacitor (18, para. [0026]) is mounted (paras. [0036] and [0037]).

Regarding claim 8, Tsumura et al. fails to disclose the snubber capacitor is mounted adjacent to the cooling unit of the power module.
Tani et al. discloses the power converter of claim 1, wherein the snubber capacitor (Fig.2: 12) is mounted adjacent to the cooling unit (64) of the power module (10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “the snubber capacitor is mounted adjacent to the cooling unit of the power module” as disclosed by Tani et al. in order to be capable of reducing a parasitic inductance of a closed loop including a series connection body of a high potential side semiconductor switch and a low potential side semiconductor switch and a capacitor connected in parallel to the series connection (e.g. see para. [0005] of Tani et al.).


Examiner's Note:
7.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
8.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Kanda et al. Pub. No.: US 20160344279 A1 discloses CR snubber circuit.
CONTACT INFORMATION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (01/17/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837